American Electric Power 1 Riverside Plaza Columbus, OH43215 VIA EDGAR Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C.20549 Re:File No. 1-6543 Ohio Power Company Annual Report on Form 10-K Dear Sirs: On behalf of Ohio Power Company (the "Company"), we are filing herewith, under the Securities Exchange Act of 1934, the Annual Report on Form 10-K of the Company for the fiscal year ended December 31, 2011. The financial statements in the 2011 Annual Report, incorporated herein by reference, do not reflect any significant change in any accounting principles or practices, or in the method of applying such principles or practices, from the financial statements included in the Company's 2010 Annual Report, except as indicated below: A. Columbus Southern Power Company (CSPCo) and Ohio Power Company (OPCo) Merger On December 31, 2011, CSPCo merged into OPCo with OPCo being the surviving entity.All prior reported amounts have been recast as if the merger occurred on the first day of the earliest reporting period.All contracts and operations of CSPCo and its subsidiary are now part of OPCo. B. ASU 2011-05 “Presentation of Comprehensive Income” This standard requires other comprehensive income be presented as part of a single continuous statement of comprehensive income or in a statement of other comprehensive income immediately following the statement of net income. For more detailed information regarding the above-mentioned accounting changes, please refer to Note 1 and Note 2 in the “Notes to Consolidated Financial Statements” within the 2011 Annual Report included in Item 8, “Financial Statements and Supplementary Data,” of the Form 10-K. Very truly yours, /s/ Thomas G. Berkemeyer Thomas G. Berkemeyer Assistant Secretary (614) 716-1648
